DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 30 December 2020.  Amendments to claims 1 and 15 are acknowledged and have been carefully considered.  Claims 2, 5, 10, 13, 14, 16, 19, and 24-28 are cancelled.  Claims 1, 3, 4, 6-9, 11, 12, 15, 17, 18, 20-23, and 29-31 are pending and considered below.         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 9, 11, 12, 15, 17, 18, 23, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (20120226523) in view of Leung et al. (20100274648), Knepper et al. (20150112585), and Spitzer et al. (20120066065).

Claims 1 and 15:	Weiss discloses a system and method comprising: 
a bus ([187 “processor may be part of a server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform,”]); at least one storage medium electronically connected to the bus ([187 “processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions,”]), comprising a set of instructions for an on-demand transportation service; and logic circuits electronically connected to the at least one storage medium via the bus, wherein during operation, the logic circuits load the set of instructions ([187 “processor may be part of a server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform. A processor may be any kind of computational or processing device capable of executing program instructions, codes, binary instructions and the like. The processor may be or include a signal processor, digital processor, embedded processor, microprocessor or any variant such as a co-processor (math co-processor, graphic co-processor, communication co-processor and the like) and the like that may directly or indirectly facilitate execution of program code or program instructions stored thereon,”]) Examiner Note:  Examiner interprets, under a broadest reasonable interpretation, the structural element of a bus as disclosed by the claimed limitations to be well known connection elements on or part of an electronic circuit, the bus serving to connect components of an electronic circuit.  Examiner interprets, under a broadest reasonable interpretation, the structural element of a logic circuit to be an electronic assembly which processes binary voltage states, and is essentially equivalent to a computer processor or microprocessor.  
establish a communication with a mobile device via a network ([28 “portable electronic device may be a cellular telephone or may include cellular telephone capabilities, and the data may be acquired through the cell phone network,”]); 
identify a user identity associated with a user of a service from the mobile device ([65 “phone number may be provided alongside the purchase data and may be used to identify location data for the consumer in embodiments where location data is retrieved with the assistance of a cellular telephone,” 56]); 
obtain electronic signals from the bus, the electronic signals including a user profile associated with the user identity ([51 “stored in a profile for the consumer 102 and can be combined with information about other consumers to determine information about the consumers,” 100 “profile for the consumer,”]), wherein the user profile includes a demographic feature (DF) associated with the target user ([64, 66, 87]), request statistics (RS) associated with a plurality of historical service requests by the target user ([39 “behaviors may include (1) retail-relevant activities and (2) lifestyle-relevant activities,” 40, 112]), and expenditure statistics (ES) associated with expenditure of the plurality of historical service requests ([62, 63 “Consumer purchase data may include any suitable information about consumer purchases that may be provided by businesses at which consumer shop or financial companies with which customers have relationships,” 65]); 
identify a trigger event indicating an intention of the target user to initiate a service request for a service from the mobile device ([112 “consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant,”]); 
determine, based on the user profile and the trigger event, a promotion ([63, 112 “real-time detection facility 128 may react to the information by issuing a real-time response to any suitable party. The party may include a consumer 202, an organization, and adjustable advertisement, among others. The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested,”]); and 
generate a message relating to the promotion to be sent to the mobile device ([112 “real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested,”]). 
wherein to determine the promotion based on the user profile and the trigger event, the logic circuits are further configured to: obtain a plurality of user profiles of a plurality of users, each user profile including a DF, RS, and ES of the user ([87 “consumer analytics engine 208 can also analyze the information collected from location data and data sets, and from consumer purchase data facility 206 and the demographic data facility 207, to determine characteristics of the consumers. The characteristics of a consumer 202 that may be determined through this analysis include characteristics of an identity of the consumer 202, behaviors of the consumer 202, and preferences of the consumer 202. Further, behaviors of the consumer 202 may be used to determine categories of behavior in which the consumer 202 engages and behavior groups to which the consumer 202 therefore belongs,”]);
determine one or more consumption features for each user based on the RS and ES of the user profile ([92, 93, 100 “Location data, purchase data, and/or information determined about a consumer 202 may be stored by the consumer analytics engine 208 in a profile for the consumer,”]);
determine a feature vector (i.e., predicted behavior such as coupon usage tendency as per spec. [59]) for each consumption feature ([102 “and predictions for the consumers 202 based on the characteristics,” 103 “what types of consumers interact with the businesses, how or when the consumers like to interact with the business, or how likely particular types of consumers are to interact with the businesses in the future,” 104-108]);
classify the plurality of users into multiple consumer group using a clustering algorithm based on the one or more feature vectors of each user, each consumer group corresponding to a user profile type ([33 “information collected for multiple consumers may be used as the basis for inferences and predictions about groups of consumers,” 34-37, 102-108]);
determine one or more target feature vectors of the target user based on the RS and the ES of the user profile associated with the target user ([33 “information could be provided, based on the inferences or predictions, that indicates whether and how consumers may react to potential business decisions or what consumers may do given particular conditions. Any suitable information may be generated as an inference or prediction, based on profile data for multiple consumers,” 36, 37 “inferences and predictions may reveal the context in which consumers do or do not visit a retail location….inform a business of promotions or advertisements that may entice consumers, in a context in which they are likely to purchase a particular product,” 52, 53, 104, 105, 107 “strength of the inference/prediction”]);
determine a user profile type that the user profile associated with the user identity belongs to by classifying the target user according to the one or more target feature vectors ([33 “information collected for multiple consumers may be used as the basis for inferences and predictions about groups of consumers,” 52, 97, 128 “profile creation facility 312 may be adapted to create profiles for consumers 302 based on information about the consumers 302 obtained via the location data or determined by the behavior analysis facility 308 and the inference engine facility,” 130, 133, 144 “inferences can be drawn regarding current characteristics of groups of consumers with respect to the particular business, including identities of consumers who do and do not interact with the business, behaviors of consumers in interacting with the business, and preferences of consumers with respect to the business,”]).
	Weiss does not explicitly disclose, however Knepper discloses:
	operate an online on-demand transportation service on at least one electronic device having logic circuits, at least one storage medium, and a communication platform connected to a network ([46 “service provider 400 provides the driver 20 with a driver application 230 (FIG. 4) for entering vehicle information 216 to be communicated via the network 10 to the riders 30. In addition, the service provider 400 provides the riders 30 with a rider application 330 (e.g., a mobile application 330a or a web-site application 330b) (FIG. 8) allowing the rider 30 to view the vehicle information 216 provided by the vehicle drivers,” 47]).
	Therefore it would be obvious for Weiss to operate an online on-demand transportation service on at least one electronic device having logic circuits, at least one storage medium, and a communication platform connected to a network as per the steps of Knepper in order to facilitate the access, by consumers, to transportation services and thereby potentially increase participation in a transportation services system by consumers in a manner that increases ridership and commensurate revenues for transportation service providers.
Weiss does not explicitly disclose, however Leung discloses:
store the promotion in a storage of the system ([35 “plurality of commerce servers 106 throughout the conditional e-coupon distribution system,” 41-43]); and
deliver a message including the promotion to the mobile device when detecting a count of coupons associated with the user identity is equal to or less than a threshold number ([46, 48 “e-coupon quota field 622c comprises the number of e-coupons the mobile user can possibly receive during a quota reset cycle, a predefined period of time,” 49, 50, 57 “receiving the request for e-coupons, the conditional e-coupon profile proxy server, in step 704, immediately sends a reply message back to the mobile user, which shows, for example, the remaining quota and estimated time to receive e-coupons (it is possible that the mobile user may not receive any e-coupons),” 66, Fig. 6B]); Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Leung’s disclosures related to the imposition of quotas with respect to the control of the delivery of promotional messages to a user mobile device to disclose Applicant’s disclosure of delivering coupons to a user in accordance with a threshold number of coupons associated with a user.  As disclosed by Leung, when a user’s assigned promotional messages are less than an established quota (i.e., threshold) promotional messages are delivered to the user, which discloses the Applicant’s claimed limitation.
Therefore it would be obvious for Weiss to store the promotion in a storage of the system and deliver a message including the promotion to the mobile device when detecting a count of coupons associated with the user identity is equal to or less than a threshold number as per the steps of Leung in order to enable promotional distributors to more precisely control the distribution of promotional messages to consumers and thereby potentially increase the appropriateness and redemption rates for distributed promotions and increase both merchant and user participation in the promotional distribution system.
	Weiss does not explicitly disclose, however Switzer discloses:
	determine an amount of a benefit of a coupon based on the user profile type and a look-up table, wherein the look-up table is an n-dimension chart including a plurality of the user profile types and corresponding promotion strategies ([235 “advertisement includes at least an offer, such as a discount, incentive, reward, coupon, gift, cash back, benefit, product, or service. In one embodiment, the computing apparatus is to generate the information customized according to the profile,” 243, 263, 264, 265 “a customer includes a plurality of profile parameters; and the space for segmentation is more than three dimensional. For example, in one embodiment, when the geo-demographic data, behavior data, attitudinal data and/or lifestyle data are characterized via a profile having N parameters, using factor definitions (331) and/or cluster definitions (333) in a way as illustrated in FIG. 2, the need profile (213) dimension as illustrated in FIG. 12 is replaced with N-dimensions corresponding to the N parameters to represent the N-dimensional need profile for the segmentation space,” Fig. 12]).
	Therefore it would be obvious for Weiss to determine an amount of a benefit of a coupon based on the user profile type and a look-up table, wherein the look-up table is an n-dimension chart including a plurality of the user profile types and corresponding promotion strategies as per the steps of Switzer in order to facilitate the access, by consumers, to transportation services and thereby potentially increase participation in a transportation services system by consumers in a manner that increases ridership and commensurate revenues for transportation service providers.

Claims 3 and 17:	Weiss in view of Leung, Knepper and Switzer discloses the system and method as for Claims 1 and 15 above, and Weiss further discloses wherein the logic circuits further: 
determine the demographic feature (i.e., employment or job status as per spec. paras. [96], [97]) based on the identified plurality of points of interest ([39 “electronically-derived consumer location data is analyzed to determine information relating to characteristics of a consumer….Lifestyle behavior includes information about a consumer's work life and home life and regular routine, including their recreational behaviors. Lifestyle activities include, but are not limited to, visits to and time spent at a consumer's residence and place of employment,” 40, 47, 48]).
Weiss does not explicitly disclose, however Knepper discloses:
obtain electronic signals from the bus, the electronic signals including a plurality of historical service requests associated with the user ([5 “rider profile includes at least one of a rider route history, a rider travel time history, a predicted rider route, a predicted ride time, or consumption preferences,” 46]); 
identify a plurality of points of interest associated with the plurality of historical service requests ([71 “provide information regarding restaurants within the vicinity of the vehicle route. The service provider 400 may track certain locations that the rider 30 frequents and establish a pattern of rider 30 behaviors,”]), and 
Therefore it would be obvious for Weiss to obtain electronic signals from the bus, the electronic signals including a plurality of historical service requests associated with the user and identify a plurality of points of interest associated with the plurality of historical service requests as per the steps of Knepper in order to determine precise measures of user travels to points of interest and associated activities and thereby potentially increase precision of delivered messages and participation in a transportation services system by consumers in a manner that increases ridership and commensurate revenues for transportation service providers.

Claims 4 and 18:	Weiss in view of Leung, Knepper and Switzer discloses the system and method as for Claims 1 and 18 above, and Weiss further discloses wherein the demographic feature comprises at least one of: one or more genders ([40 “Identity characteristics may include demographic,”]); one or more professions ([78 “setting may be a place associated with a location, such as a business or office that is associated with a geographic location of the business/office, that is associated with some meaning, such as being associated with some behavior or type of behavior,” 83, 133 “works in downtown Boston,” 163 “locations for a consumer like places of residence and employment,”]); or one or more age groups ([64, 95, 96]).  Examiner Note: Examiner interprets, under a broadest reasonable interpretation, that demographic features or characteristics are known to persons of skill in the art to include gender, age, and profession and further, cited to prior art reference Weiss discloses the use of demographic characteristics in a user profile to indicate specific attributes of users.

Claims 9 and 23:	Weiss in view of Leung, Knepper and Switzer discloses the system and method as for Claims 1 and 18 above, and Weiss does not explicitly disclose, however Knepper discloses wherein the expenditure statistics comprises at least one of:
an amount of the expenditure of the plurality of historical service requests ([73 “level one conversion occurs when the rider 30 makes a purchase through the advertisement 336, a level two conversion is when the rider requests more information about the advertisement 336, and level three conversion is when the rider 30 views the advertisement 336. In some examples, the service provider 400 may track a rider's predefined series of actions,” 74, 75]); 
an average amount of the expenditure of the plurality of historical service requests ([73 “name of the advertisement 361 (e.g., a restaurant name), hours of operations 362, an address 366, a link to get the directions 368, an offer link 370 to redeem an offer, or any other information provided on the advertisement screen 360. Tracking such information (i.e., the conversion information 448 and the rider interactions with the targeted advertisements 336) is beneficial to learn the trends and habits of different riders 30, and consequently improving the quality of the targeted advertisement 336 and what targeted advertisements 336 are selected by the service provider 400 to be sent to the riders,”]); or 
a total amount of a plurality of used promotions in the plurality of historical service requests ([74-77]).  
Therefore it would be obvious for Weiss to determine an amount of the expenditure of the plurality of historical service requests, determine an average amount of the expenditure of the plurality of historical service requests, and determine a total amount of a plurality of used promotions in the plurality of historical service requests as per the steps of Knepper in order to determine precise measures of user activities with respect to promotions and thereby potentially increase precision of delivered messages and participation in a transportation services system by consumers in a manner that increases ridership and commensurate revenues for transportation service providers.

Claim 11:	Weiss in view of Leung, Knepper and Switzer discloses the system and method as for Claim 1 above, and Weiss does not explicitly disclose, however Knepper discloses wherein the logic circuits are configured to identify the trigger event by identifying that a program on the mobile device is started ([46 “service provider 400 provides the driver 20 with a driver application 230 (FIG. 4) for entering vehicle information 216 to be communicated via the network 10 to the riders 30. In addition, the service provider 400 provides the riders 30 with a rider application 330 (e.g., a mobile application,”]), or that login information of a program on the mobile device is entered, and wherein the program relates to the service request ([50 “accessible by logging on to the service provider website 430 and providing a passcode or by using a mobile application (e.g., driver application 230 or rider application,”]). 
Therefore it would be obvious for Weiss to identify the trigger event by identifying that a program on the mobile device is started, or that login information of a program on the mobile device is entered, and wherein the program relates to the service request as per the steps of Knepper in order to determine when a user interacts with a mobile application and thereby potentially increase precision of delivered messages and participation in a transportation services system by consumers in a manner that increases ridership and commensurate revenues for transportation service providers.

	Claim 12:	Weiss in view of Leung, Knepper and Switzer discloses the system and method as for Claim 1 above, and Weiss further discloses wherein the promotion comprises at least one of a voucher, a discount, or a credit ([112 “discount coupons for the consumer,”]).  

	Claims 29 and 30:	Weiss in view of Leung, Knepper and Switzer discloses the system and method as for Claim 1 and 15 above, and Weiss does not explicitly disclose, however Knepper discloses wherein the request statistics comprises at least one of a number of the plurality of historical service requests; a number of historical requests using promotions of the plurality of historical service requests; an average mileage of the plurality of historical service requests; starting locations and destinations of the plurality of historical service requests; or at least one city factor ([50 “historical data reports for vehicles 22 and riders,” 52 “historical data, which includes at least one of an average route time based on the time of day, a rider route history based on the time of day, a rider's retrieval history of and interactions with the advertisements offered, or the rider count based on the time of day,” 71]).
Therefore it would be obvious for Weiss wherein the request statistics comprises at least one of a number of the plurality of historical service requests; a number of historical requests using promotions of the plurality of historical service requests; an average mileage of the plurality of historical service requests; starting locations and destinations of the plurality of historical service requests; or at least one city factor as per the steps of Knepper in order to determine user interaction statistics and thereby potentially increase precision of delivered messages and participation in a transportation services system by consumers in a manner that increases ridership and commensurate revenues for transportation service providers.

	Claims 6, 7, 20, and 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (20120226523) in view of Leung et al. (20100274648), Knepper et al. (20150112585) and Spitzer et al. (20120066065) as applied to Claims 4, 6, 18, and 20 and in further view of Dixon et al. (20160027055).

Claims 6 and 20:	Weiss in view of Leung, Knepper and Spitzer discloses the system and method as for Claims 4 and 18 above, and Weiss further discloses wherein the logic circuits further: 
identify a residential city and a non-residential city ([143 “characteristics of the consumer can be identified. For example, by determining that a likely place of residence for a consumer is in Somerville, Mass., USA,”]); 
determine a first type of points of interest and a second type of points of interest ([30 “platform may identify sets of two or more points of interest that the consumer often visits together in one path,” 35, 46, 61 “point of interest facility,”]); 
determine a number of the first type of points of interest associated with the residential city and a number of the second type of points of interest associated with the non-residential city ([75 “quantitative analysis on a path to identify quantitative attributes of the path. Quantitative attributes include, but are not limited to, a total distance traveled, an average speed of travel, and a path duration. The path analysis facility 212 may also identify qualitative attributes of a path, including whether the path was one-way or round-trip by determining whether the endpoints are the same anchor, or determining a type of transportation used during the path by analyzing the route taken and the speed of travel. Other qualitative attributes include a purpose of the path, which may be inferred through analyzing the attributes of anchors visited during the path. Settings corresponding to anchors visited during a path may be identified using the point of interest facility….path includes a lengthy visit to an anchor very far away from the home of the consumer 202, then the path may be related to a vacation or business trip taken by the consumer,” 76-80]).
Weiss does not explicitly disclose, however Dixon discloses:
determine the one or more professions based on the number of the first type of points of interest associated with the residential city and the number of the second type of points of interest associated with the non-residential city (i.e., role or category based on user residency, particular job at home city, or tourist/traveler in a non-resident city, as per spec. para. 97, 98) ([46 “locations labeled "3" and "5" were associated with corporate offices of the same company, the user may be determined, possibly tentatively (i.e., with relatively lower confidence) in the first instance, to be associated with that company, e.g., as an employee….frequent trips outside the user's home area are observed to be made to business-related locations in other cities, the user's profile may be updated to reflect that the user is a (frequent, occasional, etc.) business traveler,” Fig. 7A]). 
Therefore it would be obvious for Weiss to determine the one or more professions based on the number of the first type of points of interest associated with the residential city and the number of the second type of points of interest associated with the non-residential city as per the steps of Dixon in order to determine precise measures of user travels to points of interest and associated activities and thereby potentially increase precision of delivered messages and participation in a transportation services system by consumers in a manner that increases ridership and commensurate revenues for transportation service providers.

Claims 7 and 21:	Weiss in view of Leung, Knepper and Spitzer discloses the system and method as for Claims 6 and 20 above, and Weiss further discloses wherein the logic circuits further: 
identify an attribute city and a non-attribute city associated with the target user ([143 “characteristics of the consumer can be identified. For example, by determining that a likely place of residence for a consumer is in Somerville, Mass., USA,” 75-81]); 
compare the number of points of interest associated with the attribute city and the number of points of interest associated with the non-attribute city ([75]); and
select, from the attribute city and the non-attribute city, a city as the residential city associated with the target user based on a result of the comparison ([143]).
Weiss does not explicitly disclose, however Dixon discloses:
determine a number of points of interest associated with the attribute city and a number of points of interest associated with the non-attribute city ([46 “locations labeled "3" and "5" were associated with corporate offices of the same company, the user may be determined, possibly tentatively (i.e., with relatively lower confidence) in the first instance, to be associated with that company, e.g., as an employee….frequent trips outside the user's home area are observed to be made to business-related locations in other cities, the user's profile may be updated to reflect that the user is a (frequent, occasional, etc.) business traveler,” 106 “user profile may include user attribute data indicating that the user has recently visited a gym, a city park, a coffee shop, and a gas station. The user profile may also indicate that the user resides at 123 Main St,” Fig. 7A]); and 
Therefore it would be obvious for Weiss to determine a number of points of interest associated with the attribute city and a number of points of interest associated with the non-attribute city as per the steps of Dixon in order to determine precise measures of user travels to points of interest and associated activities and thereby potentially increase precision of delivered messages and participation in a transportation services system by consumers in a manner that increases ridership and commensurate revenues for transportation service providers.

Claim 31:	Weiss in view of Leung, Knepper and Spitzer discloses the system as for claim 2 above, and Weiss does not explicitly disclose, however Dixon discloses wherein to determine the promotion based on the target user profile and the trigger event, the logic circuits are further configured to: 
determine a demographic factor based on the target demographic feature associated with the target user and a value determination strategy ([33, 35 “algorithms and business rules are applied to assign a set of demographic and behavioral attributes to the user. A lookup of the user is performed to see if any prior history on the user has been stored. In some embodiments, an identifier of the mobile device with which an ad request is associated is mapped to a unique identifier associated with a user with which the equipment from which the ad request was received is associated,” 36, 37 “weighted algorithm is used to adjust a current profile on the user based on user information,” ; and 
determine the promotion based on a function of the target demographic factor ([45 “profile and/or current location are used to select and serve an advertisement,”]).
Therefore it would be obvious for Weiss to determine a demographic factor based on the target demographic feature associated with the target user and a value determination strategy and determine the promotion based on a function of the target demographic factor as per the steps of Dixon in order to determine precise measures of user travels to points of interest and associated activities and thereby potentially increase precision of delivered messages and participation in a transportation services system by consumers in a manner that increases ridership and commensurate revenues for transportation service providers.

	Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (20120226523) in view of Leung et al. (20100274648), Knepper et al. (20150112585), Spitzer et al. (20120066065) and Dixon et al. (20160027055) as applied to Claims 7 and 21, and in further view of Slowe et al. (20120221595).

Claims 8 and 22:	Weiss in view of Leung, Knepper, Spitzer and Dixon discloses the system and method as for Claims 7 and 21 above, and Weiss does not explicitly disclose, however Dixon discloses wherein the identified non-attribute city is selected from a plurality of non-attribute cities and the logic circuits further: 
identify a plurality of non-attribute cities ([46, 56 “in the course of a business trip, the user may be observed (for example, via ad requests) to use the tablet and/or laptop at airports, in hotels, and in multiple cities,”]).
Therefore it would be obvious for Weiss to identify a plurality of non-attribute cities as per the steps of Dixon in order to determine precise measures of user travels to points of interest and associated activities and thereby potentially increase precision of delivered messages and participation in a transportation services system by consumers in a manner that increases ridership and commensurate revenues for transportation service providers.
Weiss does not explicitly disclose, however Slowe discloses:
determine a number of residential communities and a number of hotels associated with each of the plurality of non-attribute cities ([19 “provide hotel search results to one or more users based on a concentration of points of interest,” 23 “hotel aggregator 106 may be a computer system that aggregates hotel data and provides the aggregated hotel data to the server,” 26, 31, 36, 51, 53 “list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map,” 70 “particular distance may be based on an absolute number of pixels on the geographic map, the number of total hotels available for a given city,”]); and 
select, among the plurality of non-attribute cities, the identified non-attribute city based on the number of residential communities and the number of hotels associated with each of the plurality of non-attribute cities ([19 “provide hotel search results to one or more users based on a concentration of points of interest,” 23 “hotel aggregator 106 may be a computer system that aggregates hotel data and provides the aggregated hotel data to the server,” 26, 31, 36, 51, 53 “list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map,” 70 “particular distance may be based on an absolute number of pixels on the geographic map, the number of total hotels available for a given city,”]).  
Therefore it would be obvious for Weiss to select, among the plurality of non-attribute cities, the identified non-attribute city based on the number of residential communities and the number of hotels associated with each of the plurality of non-attribute cities as per the steps of Slowe in order to determine precise measures of user travels to points of interest and associated activities and thereby potentially increase precision of delivered messages and participation in a transportation services system by consumers in a manner that increases ridership and commensurate revenues for transportation service providers.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 30 December 2020, the Applicant's arguments with respect to claims 1, 3, 4, 6-9, 11, 12, 15, 17, 18, 20-23, and 29-31 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 30 December 2020, with respect to the rejection(s) of claim(s) 1, 3, 4, 6-9, 11, 12, 15, 17, 18, 20-23, and 29-31 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to references Weiss in view of Knepper, Spitzer, Dixon and Slowe, and newly cited to reference Leung, which as explained above, discloses the newly amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Malik et al. (20110106605)
See Fujioka et al. (20160050446)
See Libenson et al. (20130024267) 
	See Showers et al. (20140365304)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682